SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 19, 2011 Palomar Medical Technologies, Inc. (Exact Name of Registrant as Specified in Charter) Delaware (State or other jurisdic- tion of incorporation) 1-11177 (Commission File Number) 04-3128178 (IRS Employer Identification Number) 15 Network Drive, Burlington, Massachusetts 01803 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (781) 993-2300 Item 8.01. Other Events. On May 19, 2011, we announced the scheduling of a trial date for a patent infringement lawsuit we have against Candela Corporation (acquired by Syneron in 2010) in the United States District Court for the District of Massachusetts. A copy of the press release announcing this is set forth as Exhibit 99.1 and is incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Number Title Press Release dated May 19, 2011 entitled "PALOMAR’S PATENT INFRINGEMENT LAWSUIT AGAINST CANDELA PROCEEDS TO TRIAL ON OCTOBER 4, 2011" SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized.   PALOMAR MEDICAL TECHNOLOGIES, INC.   By: /s/ Joseph P. Caruso ————— Chief Executive Officer and President Date: May 20, 2011     EXHIBIT INDEX     Number Title Press Release dated May 19, 2011 entitled "PALOMAR’S PATENT INFRINGEMENT LAWSUIT AGAINST CANDELA PROCEEDS TO TRIAL ON OCTOBER 4, 2011"
